Citation Nr: 0417435	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.

2.  Entitlement to service connection for joint and muscle 
pain, claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1992.  He also served in the Southwest Asia theater of 
operations during the Persian Gulf War from December 1990 to 
June 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The Board notes that in the July 1998 rating decision the RO 
also denied entitlement to service connection for tinnitus, 
post-traumatic stress disorder (PTSD), memory loss, numbness 
and tingling in the hands and feet, speech problems, hair 
loss, a skin rash, and a stomach disorder, all claimed as 
undiagnosed illnesses resulting from service in the Persian 
Gulf War.  The veteran initially included those issues in his 
appeal.  In a June 2003 rating decision the RO granted 
service connection for PTSD, tinnitus, and a stomach disorder 
(irritable bowel syndrome).  Following the grants of service 
connection, in an October 2003 statement the veteran withdrew 
his appeal as to all issues except the denial of service 
connection for fatigue, joint and muscle pain, and headaches.  
The Board finds, therefore, that the remaining issues are no 
longer within its jurisdiction.

The issues of entitlement to service connection for joint and 
muscle pain and headaches, claimed as undiagnosed illnesses 
resulting from service in the Persian Gulf War, are addressed 
in the remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The preponderance of the probative evidence shows that 
the veteran's fatigue is a symptom of PTSD, for which service 
connection has been established, and not a manifestation of 
an undiagnosed illness resulting from his service in the 
Persian Gulf War.


CONCLUSION OF LAW

A disorder manifested by fatigue, other than PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from chronic fatigue due 
to his service in the Persian Gulf War.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2002 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board is cognizant of the holding of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
that VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service connection claim."  The Court also 
held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  To the 
extent that the Court's decision in this regard is not mere 
dicta, the RO's compliance with the VCAA notice provisions 
subsequent to the initial decision is not prejudicial.  See 
Pelegrini, 17 Vet. App. at 430 (Ivers, J. concurring in part, 
dissenting in part) ("[P]arts III.A.1, 2.a and b. of the 
opinion contain nothing necessary to the disposition of this 
case.  They are, therefore, at best dictum.")

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in July 1998, more than two 
years before the passage of the VCAA.  Thus, it is impossible 
for a VCAA-specific notice to have been provided before the 
"initial unfavorable" decision on the claim.  In cases such 
as this, requiring VA to have provided VCAA notice "upon 
receipt of a complete or substantially complete application" 
as Pelegrini suggests, would appear to require retroactive 
application of the VCAA back to 1995 when the veteran filed 
his claim.  As the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit") made 
clear in Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 
2003), however, "[S]ection 3(a) of the VCAA does not apply 
retroactively."  See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002).  Because it was impossible for VA to comply with 
a statute that had not yet been issued at the time of the 
July 1998 denial, there can be no prejudice to the veteran 
for not complying with the VCAA at that time.  Nevertheless, 
the Board will now explore whether the notices provided to 
the veteran sufficiently comply with the VCAA notice 
provisions and whether the veteran is prejudiced by the 
timing of the notices.

Although the February 2002 notice was sent following the July 
1998 decision, in August 1996 and October 1997, prior to the 
July 1998 decision, the RO informed the veteran of the legal 
requirements for establishing entitlement to service 
connection based on the statutory provisions pertaining to 
veterans of the Persian Gulf War.  The RO also informed him 
of the types of evidence, both medical and non-medical, that 
could be considered in support of his claim.  The RO also 
informed him that he was responsible for submitting this 
evidence, or identifying any VA medical records that the RO 
would then obtain.

The veteran has had more than two years following the 
February 2002 notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
February 2002 notice the RO obtained additional evidence, and 
based on that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in supplemental 
statements of the case issued in June 2003 and January 2004.  
The Board notes that when the RO adjudicated the veteran's 
claim in July 1998, the RO determined that the claim for 
service connection was not well grounded.  The VCAA 
eliminated the concept of a well-grounded claim.  In re-
adjudicating the claim in June 2003 and January 2004, the RO 
considered all the evidence of record and denied service 
connection based on the substantive merits of the claim, by 
applying the benefit-of-the doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The veteran presented evidence at a hearing before the RO's 
Decision Review Officer in March 2003.  For these reasons the 
Board finds that the veteran has not been prejudiced by 
having been provided the VCAA notice following the RO's July 
1998 unfavorable decision.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (prejudice is not shown if the claimant has 
been given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing).  

In addition, the veteran's representative has asserted that, 
in order to comply with the statute, the VCAA notice must 
inform the veteran of what types of evidence would 
substantiate the claim, including the specific evidence 
needed to establish entitlement to service connection based 
on the provisions applicable to veterans of the Persian Gulf 
War.  Section 5103(a) of the statute provides that on receipt 
of a complete or substantially complete application, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously submitted, that is necessary to 
substantiate the claim.  In the regulation implementing the 
statute, 38 C.F.R. § 3.159(b)(1), the Secretary used nearly 
identical language.  Neither the statute nor the regulation 
specifies the degree of detail required in the notice, or the 
scope of the law to be considered in informing the claimant.  
The Federal Circuit considered this issue and found that 
"[section] 3.159(b)(1) sets out with reasonable clarity and 
specificity the notice VA is required to provide a claimant 
and is entirely consistent with the statutory requirement of 
§ 5103(a)."  Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1347 (Fed. Cir. 
2003).  For these reasons the Board finds that the 
representative's arguments are without merit.

In the December 1998 statement of the case and supplemental 
statements of the case issued in July 2000, February 2002, 
June 2003, and January 2004, the RO informed the veteran of 
the regulatory requirements for establishing entitlement to 
service connection based on the provisions applicable to 
veterans of the Persian Gulf War and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA treatment records he 
identified.  The RO also provided him VA medical examinations 
in November and December 1997, November 1999, and April 2003.  
The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2003).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

The veteran's representative contends that 38 C.F.R. § 3.317, 
the regulation implementing the statute pertaining to 
compensation benefits for veterans of the Persian Gulf War 
(38 U.S.C.A. § 1117) is not valid because it imposes 
restrictions on entitlement not outlined in the statute.  He 
has asked the Board to obtain an opinion from VA's General 
Counsel pertaining to the validity of 38 C.F.R. § 3.317.  
VA's General Counsel has, however, previously addressed the 
validity of 38 C.F.R. § 3.317 on multiple occasions, and 
found the regulation to be valid.  See VAOPGCPREC 8-98; 
VAOPGCPREC 4-99.  In addition, the Court has previously 
considered the validity of 38 C.F.R. § 3.317, and did not 
find that the regulation imposed restrictions not allowed by 
the statute.  See Neumann v. West, 14 Vet. App. 304 (2000).  
The Board finds, therefore, that the representative's 
arguments are without merit.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Factual Background

In numerous statements beginning in July 1995, the veteran 
reported experiencing a number of symptoms since a few months 
following his return from the Persian Gulf War.  He testified 
in the March 2003 hearing that he had difficulty waking up in 
the morning, and that he was usually tired by the middle of 
the afternoon.

The medical evidence shows that he underwent a Persian Gulf 
War registry examination in November 1994, during which he 
complained of chronic fatigue, sleeplessness, nightmares, 
anxiety, panic attacks, and depression.  Based on the 
veteran's reported symptoms, the VA physician (Dr. Gordon) 
entered diagnoses of anxiety, depression, lack of sleep, 
nightmares, and chronic fatigue.  The VA treatment records 
disclose that the veteran has continued to be seen by Dr. 
Gordon for these symptoms.  Dr. Gordon has not, however, 
documented any objective findings pertaining to any of the 
claimed symptoms, either in the Persian Gulf War registry 
examination or subsequent visits.  His assessment of the 
veteran's complaints is apparently based solely on the 
veteran's reports.

The RO provided the veteran a VA medical examination in 
November 1997, at which time the veteran complained of 
fatigue.  The examiner provided a diagnosis of chronic 
fatigue syndrome.  The diagnosis was, however, apparently 
based only on the veteran's complaint, in that the physical 
examination revealed no abnormalities and the examiner did 
not document any objective indications of fatigue.

During a November 1997 VA psychiatric examination the veteran 
reported that he was receiving medication to help him sleep 
from Dr. Gordon.  The examiner found that the veteran 
exhibited many symptoms of PTSD, including recurrent 
nightmares, anxiety, depression, insomnia with resulting 
daytime fatigue, a generally low energy level, and 
significant fatigue six times a month.  The examiner 
expressly found that sleep disturbance and fatigue were 
consistent with PTSD and a panic disorder.

The veteran underwent a psychological evaluation in March 
1999, at which time he reported worrying excessively about 
his physical health since serving in the Persian Gulf, and 
that he had "visited many doctors" for assistance in 
resolving his complaints of sleep disturbance, fatigue, 
depression, and anxiety.  Psychological testing revealed that 
he was expressing excessive concern about his health and 
distress that could be due to PTSD or some other 
psychopathology.  The psychologist determined that 
individuals with similar profiles might develop physical 
symptoms, such as weakness and fatigue, in response to 
stress.

The veteran also underwent an evaluation in March 1999 due to 
his reported difficulty in initiating and maintaining sleep, 
with daytime sleepiness.  He stated that the difficulty 
sleeping began shortly after his service in the Persian Gulf 
War, when he experienced increasing feelings of apprehension 
that interfered with his sleep.  The apprehension had become 
progressively more severe, and resulted in a progressive 
delay in going to sleep.  At the time of the examination, he 
went to bed between midnight and 3:00 a.m., and would lie 
awake for up to an hour with his "mind racing" and worrying 
about a number of things.  Once asleep, he was often awakened 
by dreams, and awoke without being refreshed.  He also 
reported having chronic anxiety.  The evaluation resulted in 
the conclusion that his difficulty sleeping was most likely 
due to a chronic anxiety disorder.

In a statement received in May 1999 the veteran's brother 
reported that the veteran was then employed by him as a 
restaurant chef.  He stated that the veteran had to work long 
hours, and occasionally long weeks (six days in a row), and 
that there was typically a need for "urgency" in his work.  
He also stated that if the veteran was working for a long 
period of time he became fatigued and his performance 
deteriorated.  He further stated that he did not perceive any 
of these problems in the veteran prior to his service in the 
Persian Gulf War.

According to the VA treatment records, in October 1999 the 
veteran's physician found that his chronic anxiety continued 
to interfere with his sleep.

During a November 1999 VA psychiatric examination the veteran 
stated that he continued to have difficulty sleeping, which 
he attributed to his work schedule.  On mental status 
examination the psychiatrist found that the veteran was pre-
occupied with his Gulf War-related complaints and the impact 
of the claimed environmental exposure on his physical and 
psychological wellness.  The psychiatrist described the 
veteran as "obsessing" over some of his complaints, which 
were not objectively verified.

In conjunction with the April 2003 VA psychiatric 
examination, the veteran again complained of difficulty 
sleeping and recurrent nightmares, causing him to be more 
tired when he awakened than he was when he went to sleep.  He 
only slept about four hours each night, and described his 
sleep as poor.  He did not go to bed until midnight, but did 
not know why.  He also complained of low energy and fatigue.  

The RO also provided the veteran a VA medical examination in 
April 2003 in order to determine whether he suffered from 
chronic fatigue syndrome.  On initiation of the examination, 
the veteran volunteered the information that he had a new 
onset of debilitating fatigue that was severe enough to 
reduce or impair his average daily activities below 
50 percent of his pre-illness activities for a period of six 
months.  The veteran characterized his complaint as 
subjective.  He reported, however, that the onset of his 
fatigue was gradual.  Based on the results of the 
examination, the examiner determined that the veteran's 
medical history and symptoms did not meet the criteria for a 
diagnosis of chronic fatigue syndrome as defined in 38 C.F.R. 
§ 4.88a (2003).

Analysis

The evidence reflects the veteran's complaints of fatigue, 
which he described as difficulty getting up in the morning 
and feeling tired by afternoon.  The evidence does not show, 
however, that his complaints represent a chronic disability 
separate from his service-connected PTSD.

The evidence indicates that the veteran suffers from chronic 
difficulty sleeping due to the inability to initiate and 
maintain sleep, including the occurrence of nightmares.  The 
VA psychiatrist who examined him in November 1997 found, 
however, that his difficulty sleeping and resulting daytime 
fatigue was a symptom of PTSD.  In addition, the psychologist 
who evaluated him in March 1999 found that his complaints of 
fatigue were likely due to stress.  His evaluation in the 
Sleep Clinic in March 1999 also resulted in the conclusion 
that his difficulty sleeping was most likely due to a chronic 
anxiety disorder.  His physician found in October 1999 that 
his difficulty sleeping was due to chronic anxiety.  

It is apparent from a review of the evidence that any fatigue 
the veteran may be experiencing is related to his difficulty 
sleeping, which is due to chronic anxiety.  Service 
connection has been established for PTSD, which is manifested 
by chronic anxiety and includes difficulty sleeping as one of 
the rating criteria.  See 38 C.F.R. § 4.130.  The Board 
finds, therefore, that a separate grant of service connection 
for fatigue is not warranted.  See Evans (Samuel) v. Brown, 9 
Vet. App. 273, 281 (1996) (a veteran cannot receive separate 
disability ratings for the same disability or the same 
manifestations); 38 C.F.R. § 4.14 (evaluation of the same 
disability, or the same manifestation of the disease or 
injury, under more than one diagnoses is to be avoided).  For 
that reason the preponderance of the evidence is against the 
claim of entitlement to service connection for fatigue, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War.


ORDER

The claim of entitlement to service connection for fatigue, 
claimed as a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf War, is denied.


REMAND

During multiple VA medical examinations the veteran has 
complained of intermittent headaches.  The VA treatment 
records do not indicate that he has ever been evaluated for 
his complaints of headaches.  In addition, he has not been 
provided a VA examination in order to determine whether his 
complaints are supported by any objective indicators, whether 
the complaints are due to a diagnosed disorder, or whether 
the complaints represent an undiagnosed illness resulting 
from his service in the Persian Gulf War.  The Board finds, 
therefore, that remand of this issue is required.

The VA treatment records disclose that the veteran has 
received ongoing treatment for musculoskeletal pain in 
various muscles and joints throughout the body.  Although his 
complaints were attributed to bilateral patellofemoral 
syndrome in September 2003, he was previously treated for 
pain in the leg, shoulder, neck, arm, and back that was 
described only as arthralgia or myalgia of undetermined 
etiology, or myofascial pain syndrome.  As described above, 
multiple psychiatric examinations have revealed that the 
veteran is obsessed with his physical complaints.  It is not 
clear from the evidence of record whether the veteran's 
musculoskeletal complaints that have not been attributed to a 
medical diagnosis are supported by any objective findings, or 
represent an undiagnosed illness resulting from service in 
the Persian Gulf War.  Although the RO provided the veteran a 
VA orthopedic examination in November 1997, the full report 
of that examination is not of record.  For these reasons the 
Board finds that an additional examination is required.

Finally, the Board notes that the February 2002 VCAA notice 
letter did not mention the claims for service connection for 
joint and muscle pain, and headaches.  The Board recognizes 
that these issues were previously considered to be part of 
the claim for chronic fatigue syndrome.  However, as remand 
is required for reasons noted above, the Board is of the 
opinion that an appropriate VCAA notice letter for these 
issues should be issued.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
for claims for service connection for 
muscle and joint pain, and headaches, 
including as due to an undiagnosed 
illness.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches or 
musculoskeletal pain since December 2003.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VA medical center in 
Manchester, New Hampshire.  If the RO is 
not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  The RO should provide the veteran a 
VA neurology examination in order to 
determine whether any of his subjective 
complaints of headaches constitute an 
undiagnosed illness resulting from his 
service in the Persian Gulf War.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  Based on the 
results of the examination, review of the 
evidence of record, and sound medical 
principles, the examiner should also 
determine whether any of the veteran's 
subjective complaints represent an 
undiagnosed illness resulting from 
service in the Persian Gulf War.  In 
doing so the examiner should document all 
objective indications of a qualifying 
chronic disability, including any 
clinical signs and other, non-medical 
indicators that are capable of 
independent verification.  If the 
examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the examiner 
should so state.

4.  The RO should also provide the 
veteran a VA orthopedic examination in 
order to determine whether any of his 
subjective complaints of musculoskeletal 
pain constitute an undiagnosed illness 
resulting from his service in the Persian 
Gulf War.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  Based on the 
results of the examination, review of the 
evidence of record, and sound medical 
principles, the examiner should also 
determine whether any of the veteran's 
subjective complaints represent an 
undiagnosed illness resulting from 
service in the Persian Gulf War.  In 
doing so the examiner should document all 
objective indications of a qualifying 
chronic disability, including any 
clinical signs and other, non-medical 
indicators that are capable of 
independent verification.  If the 
examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the examiner 
should so state.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



